Citation Nr: 0903600	
Decision Date: 02/02/09    Archive Date: 02/12/09

DOCKET NO.  06-25 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for psychiatric disability 
other than post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel







INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The veteran had active service from January 1944 to 
October 1944.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  
In that rating decision, the RO denied entitlement to service 
connection for PTSD/mental disorder.  The veteran's 
disagreement with that decision led to this appeal.  Because 
of poor health, the veteran was unable to attend a requested 
hearing.  

In April 2007, the Board granted a motion to advance the 
veteran's appeal on the Board's docket, and in a decision 
dated in May 2007, the Board denied reopening of a claim for 
service connection for a nervous disorder other than PTSD, 
which had been denied previously by the RO in October 1944 
and September 2000.  In addition, the Board denied service 
connection for PTSD.  The veteran appealed to the United 
States Court of Appeals for Veterans Claims (Court).  In its 
Order dated in February 2008, the Court granted the Joint 
Motion for Partial Remand (Joint Motion) in which the parties 
agreed that the portion of the Board decision that denied 
service connection for PTSD should be affirmed and that the 
portion of the Board decision that determined that new and 
material evidence had not been received to reopen the 
veteran's claim of entitlement to service connection for a 
nervous disorder other than PTSD should be remanded to the 
Board.  

In view of the Order of the Court, the issue on appeal that 
remains before the Board is whether new and material evidence 
has been received to reopen a claim of entitlement to service 
connection for psychiatric disability other than PTSD.  In 
June 2008, the Board remanded the matter of whether new and 
material evidence has been received to reopen the claim of 
service connection for psychiatric disability other than 
PTSD.  That issue is now before the Board for further 
appellate consideration.  

FINDINGS OF FACT

1.  In a September 2000 rating decision, the RO determined 
that new and material evidence had not been received to 
reopen the previously denied claim of service connection for 
nervous disability; the RO found the evidence added to the 
record since the prior denial was not relevant to the claim.  

2.  Evidence added to the record since the RO's 
September 2000 decision, by itself or when considered with 
previous evidence of record, does not relate to an 
unestablished fact necessary to substantiate the claim for 
service connection for psychiatric disability other than PTSD 
and therefore does not raise a reasonable possibility of 
substantiating the claim.  


CONCLUSIONS OF LAW

1.  The September 2000 rating decision that denied reopening 
of the claim of service connection for psychiatric disability 
other than PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.200 (2008).  

2.  The evidence received since the September 2000 rating 
decision is not new and material, and the claim of service 
connection for psychiatric disability other than PTSD is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA duty to notify and assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2008).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, what evidence VA will obtain and what information and 
evidence the claimant is expected to provide.  See 38 C.F.R. 
§ 3.159.  These notice requirements apply to all five 
elements of a service connection claim: veteran status; 
existence of a disability; a connection between the veteran's 
service and the disability; degree of disability; and the 
effective date of any award of benefits.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits is issued by the agency 
of original jurisdiction.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

With respect to a claimant seeking to reopen a previously 
denied service connection claim, VA's duty to notify includes 
advising the claimant of evidence and information necessary 
to reopen the claim and notice of the evidence and 
information necessary to establish entitlement to the 
underlying service connection claim.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).  In Kent, the Court held that in the 
context of a claim to reopen, VA must look at the bases for 
the denial in the prior decision and provide the claimant 
with notice that describes what evidence would be necessary 
to substantiate that element or those elements of the 
underlying claim that were found insufficient in the previous 
denial.  Id.  

In this case, in a letter dated in July 2008, the RO in 
Huntington, West Virginia, told the veteran that service 
connection had been denied previously for psychiatric 
disability other than PTSD.  The RO explained that service 
connection for constitutional psychopathic inferiority had 
been denied on the basis that the condition was in the nature 
of a constitutional or developmental abnormality and not a 
disability within the meaning of the law pertaining to VA 
compensation benefits.  The RO told the veteran that to 
reopen his claim, VA needs new and material evidence.  The RO 
explained that to qualify as new, the evidence must be in 
existence and be submitted to VA for the first time.  The RO 
explained that although VA will make reasonable efforts to 
help obtain currently existing evidence, it cannot provide a 
medical examination or obtain a medical opinion until the 
claim is successfully reopened.  The RO also explained that 
to be considered material, the new evidence must pertain to 
the reason his claim was previously denied.  

The RO said in order to reopen the previously denied claim it 
specifically needed medical evidence to substantiate that his 
"mental breakdown" in service represents and acquired 
psychiatric disability (as opposed to a congenital or 
developmental disorder) that had its onset in service.  The 
RO explained that the evidence must raise a reasonable 
possibility of substantiating his claim and emphasized that 
the evidence could not simply be repetitive or cumulative of 
evidence of record when VA previously decided his claim.  

In addition, in the July 2008 letter, the RO notified the 
veteran that to establish entitlement to service-connected 
compensation benefits the evidence must show three things:  
(1) an injury in service, a disease that began in or was made 
worse in service, or there was an event in service causing 
injury or disease; (2) a current physical or mental 
disability shown by medical evidence; and (3) a relationship 
between his current disability and an injury, disease, or 
event in service.  The RO explained that medical records or 
medical opinions are required to establish this relationship.  
The RO also explained that under certain circumstances, VA 
may conclude that certain current disabilities were caused by 
service, even if there is no specific evidence proving this 
in his particular claim.  In the July 2008 letter, the RO 
outlined how VA determines a disability rating and effective 
date when it finds a disability to be service connected, and 
the RO provided examples of evidence the veteran should 
provide or tell VA about that could affect a disability 
rating or effective date.  

In the July 2008 letter, the RO notified the veteran what 
information and evidence he should provide and what evidence 
VA would obtain.  The RO requested that the veteran tell VA 
about any other evidence or information that he thought would 
support his claim and specifically requested that he send any 
evidence in his possession that pertains to his claim.  

In view of the foregoing, the Board finds the veteran was 
effectively informed to submit all relevant evidence in his 
possession and that he received notice of the basis of the 
prior denial of his psychiatric disability service connection 
claim, the evidence needed to substantiate the claim, the 
avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005); see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

As to timing of notice, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that 
timing-of-notice errors can be "cured" by notification 
followed by readjudication.  Mayfield v. Nicholson, 444 F.3d 
1328, 133-34 (Fed. Cir. 2006) (Mayfield II); see Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) ("The Federal 
Circuit specifically mentioned two remedial measures (1) The 
issuance of a fully compliant [section 5103(a)] notification, 
followed by (2) readjudication of the claim."); Pelegrini v. 
Principi, 18 Vet. App. 112, 122-24 (2004) ("proper 
subsequent VA process" can cure error in timing of notice).  

The most recent notice was given to the veteran in July 2008, 
and the RO thereafter readjudicated the issue of whether new 
and material evidence has been received to reopen the claim 
of service connection for psychiatric disability other than 
PTSD and issued a supplemental statement of the case (SSOC) 
in September 2008.  The Court has held that a SSOC that 
complies with applicable due process and notification 
requirements constitutes a readjudication decision.  Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III); see 
also Prickett v. Nicholson, 20 Vet. App. 370 (2006) (holding 
a Statement of the Case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).  As the SSOC complied with the 
applicable due process and notification requirements for a 
decision, it constitutes readjudication of the claim.  As a 
matter of law, the provision of adequate notice followed by a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, citing Mayfield II, 444 F.3d at 
1333-34.  

As to the duty to assist, the veteran's service treatment 
records are in his claims file, and his service personnel 
records have been obtained.  As was noted in the 
Introduction, the veteran was scheduled for a hearing, but he 
was unable to attend.  The veteran's representative has 
requested that the veteran be provided a VA examination and a 
medical opinion be obtained in conjunction with his claim.  
Because new and material evidence has not been presented to 
reopen the claim for service connection for psychiatric 
disability other than PTSD, VA has no duty to provide a 
medical examination or obtain a medical opinion.  
See 38 C.F.R. § 3.159(c)(4)(iii).  It was explained to the 
veteran in VA July 2008 letter to him, VA cannot provide a 
medical examination or obtain a medical opinion until a 
previously denied claim has been successfully reopened.  The 
veteran has submitted letters from his private physician, and 
his representative has waived review of those documents by 
the agency of original jurisdiction.  There is no indication 
that the veteran has or knows of any other evidence 
pertaining to his claim.  

Based on the foregoing, the Board finds that the VA fulfilled 
its duties to notify and to assist the veteran, and thus, no 
additional assistance or notification is required.  The 
veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  



Legal criteria

Service connection-in general

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service incurrence of psychosis will be presumed if manifest 
to a degree of 10 percent or more within one year of 
separation from active service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  

In the field of mental disorders, personality disorders 
characterized by developmental defects or pathological trends 
in the personality structure manifested by a lifelong pattern 
of action or behavior, chronic psychoneurosis of long 
duration or other psychiatric symptomatology shown to have 
existed prior to service with the same manifestations during 
service, which were the basis of the service diagnosis, will 
be accepted as showing preservice origin.  Congenital or 
developmental defects, refractive error of the eye, 
personality disorders and mental deficiency as such are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).  

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

Finality/new and material evidence

Generally, a claim that has been denied in a Board decision 
or an unappealed rating decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1100 (2008).  The 
exception to this rule is 38 U.S.C.A. § 5108, which provides 
that if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  Evidence presented since the last 
final denial will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

Regarding petitions to reopen, 38 C.F.R. § 3.156(a) defines 
"new" evidence as evidence not previously submitted to agency 
decision makers and "material" evidence as evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  Lay assertions of 
medical causation cannot serve as the predicate to reopen a 
claim under § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  



Background and analysis

In a rating decision dated in October 1944, the VA Area 
Office in Dallas, Texas, denied service connection for 
constitutional psychopathic inferiority on the basis that the 
condition was in the nature of a constitutional or 
developmental abnormality and not a disability within the 
meaning of the law pertaining to VA compensation benefits.  
The Area Office sent the veteran notice of the decision and 
informed him of his appellate rights.  The veteran did not 
file a notice of disagreement, and the October 1944 decision 
is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  

In March 2000, the veteran filed a claim for service 
connection for "mental."  In a September 2000 rating 
decision, the Boise RO denied the claim on the basis that the 
veteran had not submitted new and material evidence to reopen 
the claim for service connection for a congenital nervous 
disorder.  The RO provided the veteran with a copy of its 
decision and provided him notice of his appellate rights.  
The veteran did not file a notice of disagreement with the 
September 2000 decision, and that decision is final.  Id.  

Evidence of record at the time of the September 2000 decision 
included service treatment records, a November 1976 medical 
certificate from a private physician, the report of a 
January 1977 VA examination, and VA chronological medical 
records dated in December 1999 and April 2000.  

The service treatment records included the report of the 
veteran's service entrance examination in January 1944.  The 
examiner evaluated the nervous system as normal.  In a 
chronological record entry dated in June 1994, it was noted 
that the veteran had been referred by a personnel officer in 
May 1944 in the course of mast proceedings because he had 
been apprehended taking an electric razor belonging to 
another person.  On questioning, the veteran stated he had 
had an impulse to take objects such as pens, pencils, and 
razors even though he had no use for them.  He sated that he 
had had this tendency since childhood and was punished for it 
by his father.  He said this did not deter him from repeating 
his acts.  

In June 1944, the veteran was transferred to the U.S. Naval 
Hospital, Aiea Heights, Hawaii, with diagnosis stated as 
"undetermined (kleptomania)."  In the hospital, on specific 
questioning, the veteran admitted to stealing all his life.  
The record includes the veteran's report of his childhood 
history including having been nervous and excitable, with 
episodes of shaking and fainting when frightened, having wet 
the bed until he was 18 years old, rigid family discipline, 
poor temper control, frequent fights, and dislike of 
teachers.  On mental status examination, the veteran was 
noted to be careless, indifferent, and unconcerned in 
attitude.  There was no mood disturbance.  It was noted that 
the veteran did not appear disturbed over his admitted 
infractions, but passed it over with a shrug saying "I can't 
help it."  The examiner said no psychotic material was 
revealed.  The diagnosis was changed from diagnosis 
undetermined (kleptomania) to constitutional psychopathic 
inferiority, without psychosis.  

The veteran was transferred to the U.S. Naval Hospital, San 
Diego, California, and was hospitalized there from July 1944 
to October 1944.  On hospital admission at a neuropsychiatric 
interview, the veteran stated he had had compulsion to take 
property not his ever since he could remember.  In the 
record, it was noted that during hospitalization the veteran 
showed no such tendencies but had complained of many vague 
somatic complaints when return to duty was discussed.  It was 
noted that the veteran had no combat.  He appeared before a 
Board of Medical Survey in August 1944, and in their 
September 1944 report it was noted that on his own statement, 
accepted by the Board, the veteran said he was always easily 
excited and easily lost his temper, resisted authority, and 
arbitrarily quit the 5th grade at age 14.  He sated he had 
used alcohol excessively since age 15 and had stolen all of 
his life.  The Board said the psychiatric features were a 
long history of maladjustment in a poorly integrated, 
unconcerned individual of borderline intelligence.  The 
diagnosis was constitutional psychopathic inferiority, 
without psychosis.  The Board said that after careful 
evaluation, it was its opinion that the veteran's disability 
was not incurred in the line of duty.  It stated that the 
disability existed prior to enlistment and was not aggravated 
by service.  It was recommended that the veteran be 
discharged from service.  

Also of record was an October 1944 memorandum from the U.S. 
Naval Hospital, San Diego, California, stating the veteran 
was discharged from service in October 1944 under honorable 
conditions by unsuitability.  

Other evidence of record included a November 1976 medical 
certificate from a private physician who outlined the 
veteran's physical condition and reported his diagnoses as 
obesity, hypertension, and lumbar discogenic disease.  The 
report of a January 1977 VA examination included only 
physical findings; the diagnoses were:  hypertension; heart 
attack, 1969, no residuals; and lumbar discogenic disease, 
post-operative spinal fusion.  Also of record were VA medical 
records consisting of reports of December 1999 laboratory 
studies and outpatient records dated in April 2000, none of 
which includes any mention of any psychiatric disability.  

Evidence added to the record since the September 2000 rating 
decision includes the veteran's service personnel records, 
which show his assignments in service and show that he was 
hospitalized at the U.S. Naval Hospital, Aiea, Hawaii, in 
June 1944, was transferred the U.S. Naval Hospital, San 
Diego, California, in July 1944, and in October 1944 was 
discharged from the U.S. Naval Hospital, San Diego, 
California, and from the U.S. Naval Service with an Under 
Honorable Conditions discharge because of Unsuitability.  

Other added evidence includes VA medical records dated in 
2004, 2005, and 2006.  In those records it was noted that the 
veteran gave a history of mental "breakdown" in 1944 saying 
he got better but had a medical discharge.  Those records do 
not otherwise refer to any psychiatric disability.  

The veteran has submitted two letters from R. Bret Campbell, 
D.O.  In a letter dated in June 2006, Dr. Campbell said that 
he was currently seeing the veteran as his family physician.  
He stated that the veteran was applying for military pension.  
Dr. Campbell said that according to the veteran, in 1944, he 
had a nervous breakdown because of too many torpedoes being 
launched at him.  The veteran said he was transferred to San 
Diego and declared unfit for further military service on 
mental grounds.  Dr. Campbell said the veteran stated that 
his is a proud man and never wanted to admit to any mental 
disability but thinks this has affected his whole life 
because he has always been unable to obtain a decent job.  
Dr. Campbell said that the veteran denies current mental 
instability or depression.  Dr. Campbell said that he 
obviously does not have medical records from 1944 and is 
restating the facts as described by the veteran.  

In a letter dated in March 2008, Dr. Campbell stated that the 
veteran had been his patient for the last two years.  Dr. 
Campbell enumerated the veteran's medical problems.  Dr. 
Campbell said that by his personal history, the veteran 
states that he had a nervous breakdown, which caused him to 
be discharged from the military.  Dr. Campbell said he had 
not seen any official documentation for this.  

Since the September 2000 decision, the veteran has also 
submitted two tape recorded statements and multiple written 
statements about his experiences in service and in which he 
reports he had a mental breakdown in service.  He believes he 
should be awarded VA compensation benefits because he is 
unable to survive on his limited income from his VA pension.  

In reaching a determination on whether new and material 
evidence has been received to reopen the claim, the reason 
for the last prior denial of the claim should be considered.  
In essence, at the time of the September 2000 denial, no 
evidence had been submitted to show that the veteran incurred 
an acquired psychiatric disorder, claimed as a nervous 
disorder, during service.  In other words, as of the time of 
the September 2000 rating decision, there was no evidence 
submitted to show the veteran's behavior during service was 
attributable to anything other than a personality disorder 
for which service connection may not be granted.  As noted 
earlier, congenital or developmental defects, refractive 
error of the eye, personality disorders and mental deficiency 
as such are not diseases or injuries within the meaning of 
applicable legislation.  38 C.F.R. § 3.303(c).  

After review of all of the evidence, the Board finds that 
although they were not previously of record, the veteran's 
service personnel records are cumulative in that they include 
information also in the service treatment records pertaining 
to dates and location of in-service hospitalization as well 
as his discharge from service.  The added VA medical records 
simply refer to history the veteran has given of a "mental 
breakdown" in service.  This history is simply cumulative of 
the veteran's contentions at the time of the September 2000 
decision.  Although the letters from Dr. Campbell were not 
previously of record, they contain only restatements of 
history from the veteran to the effect that he had a nervous 
breakdown in service because of too many torpedoes being 
launched at him.  The contents of these letters cannot be 
regarded as medical opinions from Dr. Campbell as he reports 
he is only restating what the veteran has told him.  Rather, 
they again are cumulative in that they are a representation 
of the veteran's contentions.  

As to the statements directly from the veteran, they cannot 
be regarded as new and material evidence to reopen his claim.  
To the extent that he asserts that he suffered an acquired 
psychiatric disorder, claimed as a nervous disorder, during 
service, he is presenting his own opinion.  The record does 
not show, nor does the veteran contend, that he has 
specialized education, training, or experience that would 
qualify him to provide an opinion on this matter.  It is now 
well established that a lay person such as the veteran is not 
competent to opine on medical matters such as diagnoses or 
etiology of medical disorders.  Thus, the veteran's opinion 
implicit in his statements that his originally diagnosed 
personality disorder was actually an acquired nervous 
disorder and not a constitutional or developmental 
abnormality is therefore entitled to no weight of probative 
value.  See, Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  In 
any event, the veteran's current contentions essentially 
mirror those advanced when his claim was previously denied.  
Merely reiterating the same allegations does not constitute 
new evidence.  See, e.g., Reid v. Derwinski, 2 Vet. App. 312 
(1992).  The veteran's lay assertions, even if new, still 
would not be material.  See Pollard v. Brown, 6 Vet. App. 11, 
12 (1993); Moray v. Brown, 5 Vet. App. 211, 214 (1993) (lay 
assertions on medical causation do not constitute material 
evidence to reopen a previously denied claim).  

In summary, the evidence added to the record since the RO's 
September 2000 decision, by itself or when considered with 
previous evidence of record, does not relate to an 
unestablished fact necessary to substantiate the claim and 
does not raise a reasonable possibility of substantiating the 
claim.  The Board therefore concludes that new and material 
evidence has not been received since the RO's September 2000 
decisoin, and the claim is not reopened.  


ORDER

New and material evidence not having been presented, the 
claim of entitlement to service connection for psychiatric 
disability other than PTSD is not reopened, and the benefit 
sought on appeal is denied.  




____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


